Citation Nr: 0812009	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-26 199	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an effective date earlier than January 25, 
1993, for the award of service connection for dilated 
cardiomyopathy with congestive heart failure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's original claim for entitlement to service 
connection was received by VA on January 25, 1993.

3.  VA rating action in April 2002 established service 
connection effective from January 25, 1993.

4.  The evidence does not demonstrate the veteran was 
incapacitated because of a permanent and total disability 
such that it prevent his filing a claim for VA benefits prior 
to January 25, 1993; there is no evidence of any earlier 
unadjudicated formal or informal claims.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 
1993, for the award of service connection for dilated 
cardiomyopathy with congestive heart failure have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to this 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within 1 year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(1)(1992).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

In this case, the evidence shows that the veteran was 
admitted to a private hospital emergency room on June 19, 
1992, with complaints including a reaction to medication and 
chest pains.  Records show he was evaluated by a physician 
and was noted to be alert and oriented.  He was subsequently 
transferred to a VA hospital later that same date.  VA 
medical records show he was alert and oriented times three 
and in no apparent distress when he was received at 3:20 PM 
on June 19, 1992.  The diagnoses at that time included 
possible unstable angina and hypertension.  The veteran 
underwent cardiac catheterization on June 24, 1992.  The 
hospital discharge diagnoses included hypertension, 
cardiomyopathy, hypercholesterolemia, and unstable angina.  
Records show he was discharged to home on June 25, 1992, and 
he was ambulatory, oriented, and free of pain.  

In March 2002, Board of Veterans' Appeals awarded the veteran 
service connection for residuals of tonsillitis to include 
dilated cardiomyopathy with congestive heart failure.  In the 
April 2002 rating decision establishing service connection 
the RO assigned a 100 percent disability rating effective 
from January 25, 1993, for dilated cardiomyopathy with 
congestive heart failure as a residual of tonsillitis.  It 
was noted that the total evaluation was assigned because the 
history of ejection fraction deficiency was documented and 
the diagnosis of congestive heart failure was well 
established since the veteran's hospital admission in June 
1992.  The decision granted entitlement to Dependents' 
Educational Assistance and noted the disability was permanent 
in nature.

In statements in support of his claim the veteran asserted 
that an effective date from June 19, 1992, was warranted 
based upon his VA hospitalization.  He contended, in essence, 
that his hospital admission should be considered as an 
informal claim for service connection benefits or, 
alternatively, that the earlier date is warranted because he 
was incapacitated from filing a claim prior to January 25, 
1993, because of his permanent and total disability.  

A careful reading of 38 C.F.R. § 3.400(b)(ii)(B) addresses 
this circumstance; however, this applies to disability 
pension benefits and not to disability compensation benefits, 
a greater benefit, which the veteran was awarded.

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 25, 1993, for the award 
of service connection for dilated cardiomyopathy with 
congestive heart failure is not warranted.  There is no 
evidence of any earlier denial of a claim for a heart 
disorder and no evidence of any earlier unadjudicated formal 
or informal claim.  The available evidence includes no 
evidence of any intent to file a VA compensation during VA 
hospital treatment in June 1992.  

The Board also finds that although the RO noted in the April 
2002 rating decision that the veteran's service-connected 
disability was permanent and total since his hospital 
admission in June 1992, there is no probative evidence 
demonstrating that he was incapacitated to the point that he 
was preventing from filing a disability pension claim (a 
lesser benefit) prior to January 25, 1993.  The veteran is 
presently receiving an effective date from the date of VA 
receipt of his original claim for compensation benefits.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than January 25, 
1993, for the award of service connection for dilated 
cardiomyopathy with congestive heart failure is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


